In order to render a corporation or other principal liable in a case like this, it must appear that the injury occurred while the servant was engaged in the prosecution of the principal's business, or that the principal commanded the act out of which the injury arose. Since it is not alleged in the petition in this case that the driver of the truck was engaged in the business of the corporation at the time of the injury, it must be assumed that the pleader intended to fix liability on the theory that the corporation commanded the act, on the theory that the general manager commanded it as its alter ego. If the petition had simply alleged that M. C. Wall was the general manager and that, in that capacity, he commanded the servant to drive the truck, the allegation would have been sufficient to allege that the general manager was the alter ego of the corporation and that his command was that of the corporation. Bussell v. Dannenberg Company,34 Ga. App. 792, (132 S.E. 230). However the petition proceeds to allege the general manager's authority over the trucks of the corporation, which allegations show that the general manager's authority over the truck was not the unlimited authority of the corporation itself. It is alleged that the general manager was authorized to use the corporation's trucks as he saw fit. Construing the allegation against the pleader, and with nothing else appearing, such an allegation should be construed to mean that the general manager had authority to use the trucks as he saw fit within the orbit of the company's business as dictatedby his judgment and *Page 117 discretion, and does not mean that he could use the trucks for his own purposes or purposes foreign to the scope of the business of the corporation. Daniel v. Excelsior Auto Company, 31 Ga. App. 621
(2), (121 S.E. 692). Since the petition does not allege facts from which it necessarily must be inferred that the driver was acting in the prosecution of the company's business at the time of the injury, and does not allege that the general manager had as full authority over the trucks as the corporation itself, it fails to set forth a cause of action and the general demurrer should have been sustained.
We express no opinion on the special demurrers.